United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1129
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                 William Thomas

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                           Submitted: January 10, 2018
                            Filed: February 13, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      William Thomas violated the conditions of his supervised release by selling
heroin to a confidential informant. He requested 37 months’ imprisonment and no
supervised release. The district court1 sentenced him to 37 months’ imprisonment and
14 months’ supervised release. He appeals the sentence. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

       This court reviews the substantive reasonableness of a “sentence on revocation
of supervised release under the same reasonableness standard that applies to initial
sentencing proceedings.” United States v. Boelter, 806 F.3d 1134, 1136 (8th Cir.
2015) (internal quotation marks omitted). This court reviews “for plain error an
argument not raised at sentencing.” United States v. Pate, 518 F.3d 972, 975 (8th Cir.
2008). Under plain-error review, “the defendant has the burden to prove that there
was (1) error, (2) that was plain, . . . (3) that affected substantial rights;” and (4) that
“seriously affect[ed] the fairness, integrity, or public reputation of judicial
proceedings.” Id. (internal quotation marks omitted). However, “[t]he plain error
standard only applies when a defendant inadvertently fails to raise an objection in the
district court.” United States v. Thompson, 289 F.3d 524, 526 (8th Cir. 2002). When
a defendant invites the error, “this court will not conduct plain-error review.” United
States v. Campbell, 764 F.3d 874, 879 (8th Cir. 2014).

       Thomas believes his within-guidelines sentence is substantively unreasonable
because the district court “erred in failing to sua sponte consider the impact” of his
“learning disability, Attention Deficit Hyperactivity Disorder, and his behavior
disorder on his ability to comply with the conditions of supervision.” Thomas did not
raise these issues at the revocation hearing; in fact, he affirmatively requested the 37-
month sentence. Any alleged error is, therefore, unreviewable on appeal. Id. at 878
(“Where . . . a defendant knowingly and voluntarily waives a right, any error is
unreviewable on appeal. In other words, [a]n erroneous ruling generally does not



       1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                            -2-
constitute reversible error when it is invited by the same party who seeks on appeal
to have the ruling overturned.”) (internal citation and quotation marks omitted).

       Even if Thomas had not requested the sentence, the district court did not err,
let alone plainly err, in sentencing him within the guidelines. See United States v.
Murphy, 248 F.3d 777, 779-80 (8th Cir. 2001) (finding no plain error in the district
court’s failure to depart downward where the defendant did not seek a departure but
rather requested a sentence at the low end of the guidelines).

                                  ********
      The judgment is affirmed.
                     ______________________________




                                         -3-